Exhibit 10.23

Non-Employee Director Compensation Arrangements

Effective July 2003, each non-employee director receives an annual retainer of
$20,000 and a fee of $1,500 for each Board of Directors meeting attended ($750
for attendance by telephone). For their services as members of the Audit,
Compensation, and Corporate Governance and Nominating Committees, non-employee
directors are paid an annual retainer of $5,000 and a fee of $1,000 for each
meeting attended (plus $500 for serving as a committee chairman). Effective July
2005, for their services as members of the Strategic Advisory Committee,
non-employee directors are paid a fee of $2,000 for each meeting attended, and
the committee chairman is paid an annual retainer of $25,000, but is not paid
any fee for meetings attended. In the event that a board meeting and a board
committee meeting, other than a Strategic Advisory Committee meeting, fall on
the same day, non-employee directors receive a fee for attending the board
meeting only. Effective January 2006, the lead independent director receives an
annual retainer of $5,000. Non-employee directors are also eligible for
reimbursement of expenses incurred in connection with attending board and
committee meetings.

Non-employee directors are entitled to participate in the Company’s 2000
Non-Employee Directors’ Stock Option Plan (the “Directors’ Plan”). The
Directors’ Plan was adopted by the Company’s Board of Directors in March 2000
and approved by the Company’s stockholders in August 2000, and was effective
upon the closing of the Company’s initial public offering. The Directors’ Plan
has a term of ten years, unless terminated sooner by the Company’s Board of
Directors. As of March 15, 2006, a total of 500,000 shares of the Company’s
common stock have been reserved for issuance under the Directors’ Plan. In May
2002, the Company’s stockholders approved proposed amendments to the Directors’
Plan to increase the number of options that may be granted to each non-employee
director and to adjust the date of grant and the term over which shares vest.
Under the Directors’ Plan, each non-employee director who becomes a director of
the Company will be automatically granted on the date on which such person first
becomes a director, a non-statutory stock option to purchase 20,000 shares of
common stock that vests over four years. Beginning with the 2002 Annual
Stockholders Meeting and each year thereafter, each non-employee director will
automatically be granted, one day following each year’s annual meeting of
stockholders, a non-statutory option to purchase 5,000 shares of common stock
that will vest one day before the annual meeting of stockholders subsequent to
the date of grant. In addition, the Directors’ Plan provides for automatic and
non-discretionary annual option grants to certain non-employee directors who
serve on certain committees of the Board as follows: 1,000 shares of common
stock for services as a member of the Audit and/or Compensation and/or Corporate
Governance and Nominating Committees or 2,000 shares of common stock for
services as the Chairman of any such committee. On May 26, 2005, the Company
granted an option to purchase 5,000 shares of common stock to each non-employee
director. In addition, the Company granted an option to purchase 2,000 shares of
common stock to each of Dr. Deleage, Dr. Davis and Dr. Walsh for their services
as the Chairman of the Company’s Audit, Compensation and Corporate Governance
and Nominating Committee, respectively. For their services as members of the
Audit Committee, the Company granted an option to purchase 1,000 shares of
common stock to each of Dr. Davis and Dr. Homcy. For their services as members
of the Compensation Committee, we granted an option to purchase 1,000 shares of
common stock to each of Dr. Deleage and Dr. Walsh. For their services as members
of the Corporate Governance and Nominating Committee, we granted an option to
purchase 1,000 shares of common stock to each of Dr. Chabner, Dr. Davis and
Dr. Deleage. In 2005, options granted to Drs. Chabner, Davis, Deleage, Homcy,
Khosla and Walsh under the Directors’ Plan were granted at an exercise price of
$4.55, the fair market value of the stock subject to the option at the date of
grant. As of March 15, 2005, no options had been exercised under the Directors’
Plan.